Exhibit 10.4

Dated              2010

 

  (1) J.P. MORGAN MARKETS LIMITED

 

  (2) MF GLOBAL UK LIMITED

 

  (3) MF GLOBAL HOLDINGS LTD

 

 

AGREEMENT

for the grant of a Lease relating to

Part Ground Floor and Floors 1 to 4 (inclusive)

5 Churchill Place, Canary Wharf, London E14

 

 

LOGO [g123923g68w62.jpg]



--------------------------------------------------------------------------------

CONTENTS

 

Clause           Page  

1

  

Definitions and interpretation

     1       1.1     

Defined terms

     1       1.2     

Interpretation

     8   

2.

  

Lease Consent

     9       2.1     

Obligation to obtain Lease Consent

     9       2.2     

Tenant’s and Guarantor’s Obligations

     9       2.3     

Termination

     9       2.4     

Additional Rights

     10       2.5     

Amendments to Lease Consent

     10   

3.

  

Tenant’s Works and early access

     10       3.1     

Landlord’s Approval of the Tenant’s Work Scope, UPS2 Works and Strip Out
Specification and draft contracts

     10       3.2     

Detailed Tenant’s Works Scope and Plans and submission to the Superior Landlord

     10       3.3     

Contractors

     11       3.4     

Obligation to obtain the Licence for Alterations

     11       3.5     

Variations to the Tenant’s Works

     12       3.6     

Landlord’s, Tenant’s and Guarantor’s Obligations

     12       3.7     

Method Statement

     13       3.8     

Tenant’s Professional Team and Tenant’s Relevant Works Contractor(s)

     14       3.9     

Ancillary matters

     15       3.10     

Superior Landlord’s costs

     16       3.11     

Documents to be provided by the Tenant

     16       3.12     

CDM Regulations

     16       3.13     

Commissioning Requirements

     17       3.14     

Early access

     18       3.15     

Amendments to Licence for Alterations

     20    4.   

Documents and Tenant Warranties

     20       4.1     

Documents

     20       4.2     

Tenant Warranties

     21   

5.

  

Grant of Lease, Car Parking Agreement and Licence for Alterations

     21       5.1     

To grant the Lease and Car Parking Agreement

     21       5.2     

To grant the Licence for Alterations

     21       5.3     

Form of the Lease and the Car Parking Agreement

     21    6.   

Completion

     22       6.1     

Completion date

     22       6.2     

Payment of Initial Rent, Relevant Service Charge Percentage, Insurance and
Licence Fee

     22   



--------------------------------------------------------------------------------

CONTENTS

Clause           Page      6.3     

Contribution

     22       6.4     

Opinion Letters

     23   

7.

  

Letter of Credit

     23       7.1     

Delivery of Letter of Credit

     23       7.2     

Issuing Bank

     23       7.3     

Replacement Letter of Credit

     23       7.4     

Withdrawals

     24       7.5     

Disposals

     24       7.6     

Release

     25       7.7     

Increase in Rents

     26       7.8     

Rights of re-entry

     27   

8.

  

Defects liability period

     27   

9.

  

Capacity and covenants for title

     28       9.1     

Covenants for title

     28       9.2     

s2(1)(b)

     28       9.3     

s6(2)(a)

     28    10.   

Title

     28       10.1     

Deduction of Title

     28       10.2     

Incumbrances

     28       10.3     

Matters affecting the Demised Premises

     28   

11.

  

Vacant possession

     29   

12.

  

Standard Conditions Of Sale

     29   

13.

  

Determination

     30       13.1     

Tenant’s Default

     30       13.2     

Cancellation of notice

     30   

14.

  

Guarantor’s covenants

     30       14.1     

Indemnity by Guarantor

     30       14.2     

Guarantor jointly and severally liable with Tenant

     31       14.3     

Waiver by Guarantor

     31       14.4     

Postponement of claims by Guarantor against Tenant

     31       14.5     

Postponement of participation by Guarantor in security

     31       14.6     

No release of Guarantor

     31       14.7     

Benefit of guarantee and indemnity

     32   

15.

  

Value Added Tax

     32   

16.

  

Effect of this Agreement

     32       16.1     

Representations

     32       16.2     

Entire Agreement

     32      

16.3

    

No merger

     32   



--------------------------------------------------------------------------------

CONTENTS

 

Clause           Page  

17.

  

Notices

     33   

18.

  

Announcements

     33       18.1     

No announcements without prior approval

     33       18.2     

Permitted announcements

     33       18.3     

Land Registry

     33   

19.

  

Governing law and jurisdiction

     34       19.1     

Governing law

     34       19.2     

Jurisdiction

     34       19.3     

Service of proceedings

     34   

20.

  

Rights of third parties

     34    21.   

Counterparts

     34       21.1     

Any number of counterparts

     34       21.2     

Each counterpart an original

     34   

Schedules

 

1 Part 1A: List of approved Relevant Works Contractors

  Part 1B: List of approved Relevant Works Contracts

2 Additional Rights

3 Warranties

Appendices

 

1. The Stage D Plus Report

2. The UPS2 Works Specification

3. The Car Parking Agreement

4. The Lease

5. The Letter of Credit

6. The Sullivan and Cromwell Letter of Opinion

7. Strip Out Works Specification

8. UPS1 and UPS2 Plans

9. Forms of collateral duty of care warranties

10. The Appleby Letter of Opinion

11. List of approved plans

12. Tenant’s Defects Deed

13. Form of Lease Consent and

14 Licence for Alterations



--------------------------------------------------------------------------------

THIS AGREEMENT FOR LEASE is dated              2010 and made between:

 

(1) J.P. MORGAN MARKETS LIMITED (registered number 01592029) whose registered
office is at 125 London Wall, London EC2Y 5AY;

 

(2) MF GLOBAL UK LIMITED (registered number 01600658) whose registered office is
at Sugar Quay, Lower Thames Street, London EC3R 6DU; and

 

(3) MF GLOBAL HOLDINGS LTD (a corporation incorporated under the laws of the
State of Delaware, USA) whose registered office is at Corporation Trust Center,
1209 Orange Street, Wilmington, Newcastle, Delaware, USA.

RECITALS

 

(A) The Landlord is the leasehold owner of the Demised Premises under the
Superior Lease.

 

(B) The Landlord has agreed to grant to the Tenant the Lease and the Car Parking
Agreement and, subject to the Superior Landlord’s consent to the Tenant’s Works
being obtained, to enter into the Licence for Alterations. Under the terms of
the Superior Lease the consent of the Superior Landlord is required for the
grant of the Lease and the carrying out of the Tenant’s Works and subject to the
terms of this Agreement the Landlord will seek to obtain the Lease Consent and
the Licence for Alterations.

IT IS AGREED that:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Defined terms

In this Agreement, the following words and expressions mean:

“1994 Act” means the Law of Property (Miscellaneous Provisions) Act 1994;

“Additional Rights” means the additional rights described in Schedule 2
(Additional Rights) to this Agreement;

“Agreement for Superior Lease” means the agreement for lease dated 4 August 2006
and made between (1) Canary Wharf Limited (2) Canary Wharf Holdings Limited
(3) Bear Stearns International Limited and (4) The Bear Stearns Companies, Inc;

“Appleby Letter of Opinion” means a letter of opinion in substantially the form
attached as Appendix 10 relating to the Lease Consent and the Licence for
Alterations;

“Assessment Date” means the date of the Tenant’s written request to the Landlord
for release of the Letter of Credit pursuant to Clause 7.6 (Release);

 

1



--------------------------------------------------------------------------------

“Assessment Period” means the last three completed financial years of the
business of the Tenant immediately preceding the Assessment Date;

“Base Build” has the same meaning as in the Agreement for Superior Lease;

“Base Building Works” has the same meaning as in the Tenant’s Defect Deed;

“Base Figure” means the Rents during the year preceding the Assessment Date, and
if there is any rent review outstanding at the Assessment Date, the Landlord’s
reasonable estimate of the likely increase in the Rents upon the completion of
the review;

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London;

“Building” has the same meaning as in the Lease;

“Car Park Service Charge Percentage” has the same meaning as in the Car Parking
Agreement;

“Car Parking Agreement” means the car parking agreement to be granted by the
Landlord and accepted by the Tenant and the Guarantor in the form of the agreed
draft car parking agreement attached at Appendix 3;

“Contribution” means the sum being the aggregate of:

 

  (a) the sum of £244,120 representing a carpeting allowance based on £25 per
square metre of Net Internal Area of the Demised Premises;

 

  (b) the sum of £63,471 representing a floor box allowance based on £65 per
floor box at the rate of 1 box per 10 square metre of Net Internal Area of the
Demised Premises; and

 

  (c) the sum of £88,695 representing a contribution of £45 per square foot of
Net Internal Area of the ground floor of the Demised Premises in respect of the
base building works;

“Contractual Completion Date” means five Business Days after the completion of
both of the Lease Consent and the Licence for Alterations or earlier if the
parties agree;

“CW” means Canary Wharf Limited (registered number: 1971312 England);

“Date of Actual Completion” means the date on which completion of the Lease and
the Car Parking Agreement and the provision of the Letter of Credit takes place;

“Demised Premises” means the property known as Part Ground Floor and Floors 1 to
4 inclusive of 5 Churchill Place, Canary Wharf, London E14 more particularly
described in the Lease;

 

2



--------------------------------------------------------------------------------

“Early Access Works” means those elements of the Tenant’s Works that the Tenant
may commence and carry out pursuant to the provisions of Clause 3.14 (Early
Access) which shall exclude the following:

 

  (a) UPS2 Works;

 

  (b) any element of the Tenant’s Works that affect the Base Build; and

 

  (c) any element of the Tenant’s Works that have not been approved by the
Landlord prior to the date of this Agreement and/or pursuant to the provisions
of this Agreement;

“Guarantor” means the third party to this Agreement;

“Incumbrances” means the covenants, restrictions, stipulations and other matters
contained or referred to in the Title, other than any mortgage or legal charge;

“Initial Rent” has the same meaning as in the Lease;

“Issuing Bank” has the meaning given to that expression in Clause 7.2 (Issuing
Bank);

“Landlord” means the first party to this Agreement and shall include successors
in title or those deriving title from that party;

“Landlord’s Solicitors” means Mayer Brown International LLP of 201 Bishopsgate,
London EC2M 3AF (Ref: 21124/06057168);

“Latent Defective Works” means

 

  (a) any defects in the Base Building Works which exist or manifest themselves
in the Demised Premises; or

 

  (b) any damage to any elements of the Tenant’s Works described in the Tenant’s
Works Scope and Plan caused by any such defects in the Base Building Works;

“Lease” means a sub-underlease of the Demised Premises agreed to be granted by
the Landlord and accepted by the Tenant and the Guarantor in the agreed form of
the draft lease annexed to this Agreement at Appendix 4;

“Lease Consent” means the legally binding written consent of the Superior
Landlord to the grant of the Lease which consent document shall include the
grant of the Additional Rights;

“Letter of Credit” means a letter of credit from an Issuing Bank in the form of
the agreed draft letter of credit annexed to this Agreement at Appendix 5;

“Letter of Opinion” means a letter of opinion substantially in the form of the
draft attached as Appendix 6 amended so as to relate to the Lease, the Car
Parking Agreement, the Licence for Alterations and the Lease Consent (as
applicable) at the date of grant;

 

3



--------------------------------------------------------------------------------

“Liabilities” means the following liabilities of the tenant under the Lease
and/or the grantee under the Car Parking Agreement, but unpaid when due:

 

  (a) the Rents;

 

  (b) rates and other outgoings;

 

  (c) interest;

 

  (d) VAT (if payable pursuant to the Lease);

 

  (e) other sums payable to or recoverable by the Landlord or in respect of
which the Landlord is entitled to be indemnified by the Tenant;

 

  (f) proper costs, claims and demands arising directly out of any breach by the
Tenant of the obligations of the Tenant in the Lease and/or the Car Parking
Agreement including costs and expenses incurred in enforcing such obligations;
and

 

  (g) proper costs, losses, damages or expenses incurred by the Landlord as a
result of forfeiture or disclaimer of the Lease and/or the Car Parking
Agreement;

“Licence Fee” has the same meaning as in the Car Parking Agreement;

“Licence for Alterations” means the licence for alterations to be entered into
between (1) the Superior Landlord, (2) the Landlord (3) the Tenant and (4) the
Guarantor authorising the Tenant’s Works and the grant to the Tenant of any
necessary rights to carry out the Tenant’s Works in such form as is agreed
between the parties acting reasonably in accordance with and pursuant to
Clause 3 (Tenant’s Works);

“Management Company” means Canary Wharf Management Limited (company number
02067510 England);

“Necessary Consents” means planning permission and all requisite building
regulation requirements, relevant British Standards and codes of practice and
all other statutory consents necessary to commence carry out and complete the
Tenant’s Works;

“Net Internal Area” means net internal area as defined in the Code of Measuring
Practice published by the Royal Institution of Chartered Surveyors 6th Edition
2007;

“Net Profits” means the annual net profits after tax from the normal trading
activities of the Tenant as stated in its properly audited accounts;

“Relevant Proportion” means the proper proportion of the Security Deposit
equivalent to a Liability (which may comprise the whole amount of the Security
Deposit);

“Relevant Service Charge Percentage” has the same meaning as in the Lease;

 

4



--------------------------------------------------------------------------------

“Relevant Works” means those elements of the Tenant’s Works which comprise
alterations to the:

 

  (a) sprinkler system;

 

  (b) fire alarm systems;

 

  (c) BMS systems (including the UPS2 Works);

 

  (d) fire stopping systems; and

 

  (e) the mechanical and electrical systems;

“Relevant Works Contract(s)” means the contract(s) to be entered into by the
Tenant for the execution and completion of the Relevant Works in accordance with
the terms of this Agreement;

“Relevant Works Contractor” means such reputable and suitably qualified and
experienced contractor or contractors to be employed by the Tenant for the
execution of the Relevant Works (or any part of the same) in accordance with the
terms of this Agreement

“Rent Commencement Date” means the date which is the day falling immediately
after the expiry of the period of 44 months commencing on and including the
later of:

 

  (a) the Contractual Completion Date; and

 

  (b) the Date of Actual Completion in the event that completion does not take
place on the Contractual Completion Date other than due to the default of the
Tenant or the Guarantor;

or if earlier the date of occupation of the Demised Premises pursuant to Clause
3.14 (Early Access);

“Rents” means all sums reserved as rent in the Lease and all sums payable by the
grantee pursuant to the Car Parking Agreement and any VAT on such sums;

“Replacement Letter of Credit” means an unencumbered, irrevocable, transferable
and unconditional letter or letters of credit to be issued by an Issuing Bank
pursuant to Clause 7 (Letter of Credit) of this Agreement substantially in the
form of the draft letter of credit annexed to this Agreement at Appendix 5 or
such other letter of credit as the Landlord may approve, acting reasonably,
which shall:

 

  (a) have a term of not less than one (1) year; and

 

  (b) be for the account of Landlord; and

 

  (c) be in the amount of the Security Deposit; and

 

  (d) be fully and freely transferable by the Landlord without any fees or
charges payable by the Landlord therefore and without the Issuing Bank’s
consent; and

 

5



--------------------------------------------------------------------------------

  (e) provide that it shall be deemed automatically renewed, without amendment,
for consecutive periods of one (1) year during the Term; and

 

  (f) with respect to the letter of credit applicable to the last year of the
Term shall have a final expiration date of not earlier than ninety (90) days
after the last day of the Term;

“Security Deposit” means the initial sum of three million four hundred and fifty
three thousand, four hundred and seventy seven pounds and fifty pence
(£3,453,477.50) as increased from time to time pursuant to Clause 7.7 (Increase
in Rents);

“Snagging Items” has the same meaning as in the Agreement for Superior Lease
insofar as they affect the Demised Premises;

“Standard Conditions” means the Standard Commercial Property Conditions (Second
Edition);

“Strip Out Specification” means the specification describing the Strip Out Works
which is annexed to this Agreement as Appendix 7;

“Strip Out Works” means the strip out works to the Demised Premises described in
the Strip Out Specification and comprising the first phase of the Tenant’s
Works;

“Superior Landlord” means the landlord of the Superior Lease and includes any
landlord having an interest in reversion to the Superior Landlord;

“Superior Lease” means a lease dated 26 November 2009 and made between
(1) Canary Wharf (BP2) T1 Limited and Canary Wharf (BP2) T2 Limited, (2) Canary
Wharf Management Limited, (3) J.P. Morgan Markets Limited, (4) The Bear Stearns
Companies LLC and (5) Canary Wharf Holdings Limited;

“Tenant” means the second party to this Agreement and shall not include
successors in title or those deriving title from that party;

“Tenant’s Costs” means the reasonable costs (including fees and expenses) of any
repair, renewal and/or reinstatement of any Latent Defective Works incurred by
the Tenant and which for the avoidance of doubt shall not include any loss of
profit, loss of business, loss of contracts or any indirect loss or
consequential loss sustained and/or incurred by the Tenant arising from (a) such
Latent Defective Works and/or (b) the repair, renewal and/or reinstatement
thereof;

“Tenant’s Default” means:

 

  (a) any failure on the part of the Tenant to pay any sums properly due under
this Agreement within 10 Business Days of the date on which the same ought to
have been paid, whether formally demanded or not; or

 

  (b) any failure or neglect on the part of the Tenant to observe and perform
any of the provisions of this Agreement; or

 

  (c) the Tenant or the Guarantor, being a body corporate:

 

6



--------------------------------------------------------------------------------

  (i) entering into a scheme of arrangement or a company voluntary arrangement
or entering into any composition or arrangement with its creditors;

 

  (ii) passing a resolution for its winding up;

 

  (iii) having a winding-up order made against it; or

 

  (iv) having a provisional liquidator, receiver, administrator or
administrative receiver appointed over all or any part of its undertaking or
assets

each of (i) to (iv) (inclusive) being an “Event of Insolvency”;

“Tenant’s Defect Deed” means the defect deed in the form of the agreed draft
annexed to this Agreement as Appendix 12;

“Tenant’s Professional Team” means those firms employed by the Tenant or the
Relevant Works Contractor to provide architectural, mechanical and electrical
and engineering services in relation to the Tenant’s Works;

“Tenant’s Professional Team Appointment” means any deed of appointment entered
into by the Tenant or the Relevant Works Contractor with a member of the
Tenant’s Professional Team in respect of the Relevant Works;

“Tenant’s Solicitors” means DLA Piper UK LLP of 3 Noble Street, London EC2V 7EE
(Ref: Rachel Orton);

“Tenant Warranties” means warranties in respect of the Base Buildings Works (as
defined in the Agreement for Superior Lease) in substantially the same form as
those warranties previously procured from the same parties by CW for the benefit
of the Landlord as listed in Schedule 3 (Warranties);

“Tenant’s Works” means the works to fit out the Demised Premises (excluding the
ground floor) and other works in the Building for use by the Tenant as detailed
in the Strip Out Specification, UPS2 Works Specification, the Tenant’s Work
Scope and Plans together with such further works approved by the Superior
Landlord and the Landlord in accordance with the provisions of this Agreement
and the Licence for Alterations;

“Tenant’s Works Building Contract” means the building contract to be entered
into by the Tenant with the Tenant’s Works Contractor by way of a deed for the
carrying out of the design and construction of the Tenant’s Works;

“Tenant’s Works Contractor” means such reputable and suitably qualified and
experienced contractor or contractors to be employed by the Tenant for the
execution of the Tenant’s Works (or any part of them but excluding the Relevant
Works);

“Tenant’s Works Scope and Plans” means the description of the Tenant’s Works
contained in the Stage D Plus Report dated 22 September 2010 annexed to this
Agreement at Appendix 1 together with the plans (if any) listed at Appendix 11;

 

7



--------------------------------------------------------------------------------

“Term” means the term of years to be granted by the Lease;

“Term Commencement Date” means the later of:

 

  (a) the Contractual Completion Date; and

 

  (b) the Date of Actual Completion, in the event that completion does not take
place on the Contractual Completion Date other than due to the default of the
Tenant or the Guarantor;

“Title” means an official copy of the register and title plan to the Superior
Lease as at 16 February 2010 at 10:15:03;

“UPS1” means the uninterrupted power supply system (no.1) located on level 13 of
the Building which is identified coloured yellow on the plan attached to this
Agreement as Annexure 8 and marked UPS1 plan;

“UPS2” means the uninterrupted power supply system (no.2) located on level 14 of
the Building which is identified coloured yellow on the plan attached to this
Agreement as Annexure 8 and marked UPS2 plan;

“UPS2 Works” means the works required to UPS2 (and any relevant associated
infrastructure in the Building which for the avoidance of doubt includes works
to UPS1) in order to achieve the bus bar riser separation which works are
intended to form part of the Tenant’s Works;

“UPS2 Works Specification” means the description of the UPS2 Works contained in
the UPS2 Works Specification which is annexed to this agreement at Appendix 2;
and

“VAT” means value added tax as referred to in the Value Added Tax Act 1994.

 

1.2 Interpretation

In this Agreement, unless the context requires otherwise, any reference to:

 

  (a) a Clause or a Schedule is to a clause or a schedule to this Agreement and
headings to the clauses and schedules of this Agreement do not affect its
interpretation and are for guidance only;

 

  (b) an enactment includes any consolidation, re-enactment or modification of
the same and any subordinate legislation in force under the same;

 

  (c) an indemnity given by the Tenant or the Guarantor is an indemnity given on
a full indemnity basis against all losses, costs and expenses incurred by the
Landlord and/or all demands, actions, proceedings and claims made against the
Landlord;

 

  (d) the Landlord includes any superior landlord.

 

8



--------------------------------------------------------------------------------

2. LEASE CONSENT

 

2.1 Obligation to obtain Lease Consent

The Landlord shall as soon as practicable apply for and the Landlord and the
Tenant shall (subject to the provisions of Clause 2.2) use reasonable endeavours
to obtain as soon as practicable the Lease Consent in a form reasonably
acceptable to the Landlord and the Tenant save that the Landlord will be under
no obligation to obtain a declaration from the High Court (or such other
appropriate court) that the Superior Landlord is unreasonably withholding the
Lease Consent.

 

2.2 Tenant’s and Guarantor’s Obligations

 

  (a) In relation to the Lease Consent, the Tenant and the Guarantor shall:

 

  (i) promptly supply all references, accounts and other information as the
Landlord or the Superior Landlord may reasonably require pursuant to the terms
of the Superior Lease in connection with the application for the Lease Consent;

 

  (ii) comply with the Superior Landlord’s lawful and proper requirements in
relation to the application for the Lease Consent pursuant to the terms of the
Superior Lease;

 

  (iii) without limitation to Clause 2.2(a)(ii), if required by the Superior
Landlord covenant (in a form reasonably acceptable to the Superior Landlord and
Tenant) directly with the Superior Landlord to observe and perform the covenants
on the part of the tenant in the Superior Lease insofar as the same relate to
the Demised Premises (but not in respect of payment of rents); and

 

  (iv) subject to the provisions of this clause 2.4 of this Agreement sign or
execute the Lease Consent within five Business Days of the engrossment of the
same having been submitted to the Tenant’s Solicitors and then return it to the
Landlord’s Solicitors unless the Landlord’s Solicitors direct otherwise in
writing.

 

  (b) In relation to the Lease Consent the Landlord shall sign or execute the
Lease Consent within five Business Days of the engrossment of the same having
been submitted to the Landlord’s Solicitors and then return it to the Landlord’s
Solicitors.

 

2.3 Termination

 

  (a) If the Lease Consent and/or the Licence for Alterations have not been
obtained within 12 weeks after the date of this Agreement, subject to compliance
with such parties respective obligations under this Agreement, either the
Landlord or the Tenant may thereafter (but subject to Clause 2.3(c)) terminate
this Agreement by serving written notice on the other.

 

9



--------------------------------------------------------------------------------

  (b) In the event of termination of this Agreement pursuant to Clause 2.3(a)
the Tenant shall cancel any registration of this Agreement and on request return
any documents received from the Landlord to the Landlord’s Solicitors.

 

  (c) Once the Lease Consent and the Licence for Alterations have been obtained,
the right to terminate this Agreement under Clause 2.3(a) shall cease.

 

2.4 Additional Rights

 

  (a) The Landlord and the Tenant shall use reasonable endeavours to obtain the
Superior Landlord’s written approval to the Additional Rights as soon as
reasonably practicable after the date of this Agreement.

 

  (b) Any amendments to the wording of the Additional Rights requested by or
required as a consequence of amendments requested by the Superior Landlord shall
require the consent of both the Landlord and the Tenant, in both cases such
consent not to be unreasonably withheld.

 

  (c) The grant of the Additional Rights shall be documented in the Lease
Consent.

 

  (d) The Tenant cannot be required to complete the Lease unless and until the
Additional Rights are granted to the Tenant in a form acceptable to the Tenant
acting reasonably.

 

2.5 Amendments to Lease Consent

The form of the Lease Consent agreed between the Landlord and the Tenant is
attached to this Agreement as Annexure 13. The Landlord and the Tenant agree to
make such amendments thereto as are requested by or required as a consequence of
amendments requested by the Superior Landlord subject to such amendments being
acceptable to the Landlord or the Tenant, as appropriate, acting reasonably.

 

3. TENANT’S WORKS AND EARLY ACCESS

 

3.1 Landlord’s Approval of the Tenant’s Work Scope, UPS2 Works and Strip Out
Specification and draft contracts

The Landlord confirms that it has prior to the date of this Agreement inspected
and approved the Tenant’s Works Scope and Plans, UPS2 Works Specification and
Strip Out Specification. The Landlord’s consent to the Tenant’s Works remains
subject to the consent of the Superior Landlord for the Tenant’s Works and to
the completion of the Licence for Alterations.

 

3.2 Detailed Tenant’s Works Scope and Plans and submission to the Superior
Landlord

 

  (a)

The Tenant shall as soon as practicable after the date of this Agreement prepare
or cause to be prepared such additional plans drawings working drawings and
specifications and other details of the UPS2 Works and any other works to the
power distribution systems developed from, consistent with and expanding upon
the preliminary description contained in the UPS2 Works Specification and in
sufficient detail to enable the Superior Landlord and the

 

10



--------------------------------------------------------------------------------

 

Landlord to determine the extent, nature and scope of the proposed UPS2 Works
(“Detailed UPS2 Works Specification”).

 

  (b) As soon as the Detailed UPS2 Works Specification has been prepared in
accordance with Clause 3.2(a), the Tenant shall submit the same in duplicate to
the Landlord for approval by the Landlord (such approval not to be unreasonably
withheld or delayed) and the Superior Landlord provided that the Landlord may in
its absolute discretion withhold such approval where the works specified in such
Detailed UPS2 Works Specification would cause a material detriment to the
building systems in the Building or the structure of the Building.

 

  (c) If the Landlord and/or the Superior Landlord refuses approval in
accordance with this Clause 3.2(b), the Landlord shall provide the Tenant with
written reasons for such refusal and the Landlord shall use reasonable
endeavours to procure the Superior Landlord provides the Tenant with written
reasons for such refusal, then the Tenant shall procure the preparation of a
revised Detailed UPS2 Works Specification (or the relevant part of the same)
taking into account the Landlord’s and the Superior Landlord’s reasons for
refusal and shall re-submit the same to the Landlord with a further request for
approval and the procedure in Clauses 3.2(a), (b) and (c) shall be repeated
until the Detailed UPS2 Works Specification is in such form as is approved by
the Landlord and the Superior Landlord.

 

3.3 Contractors

 

  (a) For the purposes of Clause 3.8(a) the Landlord confirms that it approves
the appointment of the persons listed in part 1A of Schedule 1.

 

  (b) For the purposes of Clause 3.8(b) the Landlord confirms that the Relevant
Works Contracts and the Tenant’s Professional Team Appointment as provided to
the Landlord and listed in Part 1B of Schedule 1 (List of approved Relevant
Works Contracts) are approved.

 

3.4 Obligation to obtain the Licence for Alterations

 

  (a) The Landlord and the Tenant shall use reasonable endeavours to obtain the
Licence for Alterations in a form which is reasonably acceptable to the Landlord
and the Tenant save that the Landlord will be under no obligation to obtain a
declaration from the High Court (or such other appropriate court) that the
Superior Landlord is unreasonably withholding the Licence for Alterations.

 

  (b) If the Superior Landlord shall reasonably require any variation or
amendment to the Tenant’s Works Scope and Plans, Strip Out Specification or UPS2
Works Specification such variation or amendment shall also require the written
approval of the Landlord whose approval shall not be unreasonably withheld or
delayed and which shall not be required where the Landlord’s consent is not
required pursuant to the Lease.

 

11



--------------------------------------------------------------------------------

3.5 Variations to the Tenant’s Works

 

  (a) The Tenant will not make any variations to the Tenant’s Works Scope and
Plans, Strip Out Specification, UPS2 Works Specification and Detailed UPS2 Works
Specification without the written consent of the Landlord and the Superior
Landlord but (save where the Superior Landlord’s consent to the same is required
under the terms of the Superior Lease) the Tenant may make variations without
such consent:

 

  (i) if the variations are insubstantial or immaterial and of routine nature;
or

 

  (ii) if either the materials specified in the Tenant’s Works Scope and Plans
Strip Out Specification and UPS2 Works Specification are not readily available
or cannot be obtained at a reasonable cost or if the building contractor under
the Tenant’s Works Building Contract is entitled under such contract to
substitute suitable alternative materials in which case the Tenant may
substitute materials of equivalent or superior standard; or

 

  (iii) in order to comply with or to obtain any of the Necessary Consents; or

 

  (iv) in order to comply with the lawful requirements of any competent
authority

provided that prior to implementing such variations, the Tenant notifies the
Landlord and the Superior Landlord in writing of the variations and as soon as
reasonably practicable after such variations have been completed, gives the
Landlord and the Superior Landlord full written details of such variations
within a reasonable time.

 

  (b) The Landlord will provide its consent or refusal to any proposed
variations under Clause 3.5(a) (with written reasons if required) within 10
Business Days of receipt of a complete package of the written notification of
proposed variations from the Tenant.

 

  (c) The Landlord will promptly submit details of any variations to the
Tenant’s Works Scope and Plans, Strip Out Specification, UPS2 Works
Specification and/or Detailed UPS2 Works Specification requested by the Tenant
to the Superior Landlord and the Landlord and the Tenant shall (at the Tenant’s
cost in respect of any fees incurred by the Superior Landlord and/or the
Landlord and which cost shall be reasonable and proper) use reasonable
endeavours to obtain the written consent of the Superior Landlord to such
variations as soon as reasonably practicable.

 

3.6 Landlord’s, Tenant’s and Guarantor’s Obligations

In relation to the Licence for Alterations:

 

  (a) the Tenant shall:

 

12



--------------------------------------------------------------------------------

  (i) promptly supply any further details as the Superior Landlord may
reasonably require pursuant to the terms of the Superior Lease in connection
with the application for the Licence for Alterations;

 

  (ii) comply with the Superior Landlord’s lawful and proper requirements in
relation to the application for the Licence for Alterations pursuant to the
terms of the Superior Lease;

 

  (iii) sign or execute the Licence for Alterations within five Business Days of
the engrossment of the same having been submitted to the Tenant’s Solicitors and
then return it to the Landlord’s Solicitors unless the Landlord’s Solicitors
direct otherwise in writing;

 

  (iv) if required by the Superior Landlord, procure the provision of the Letter
of Opinion addressed to the Superior Landlord in respect of the Licence for
Alterations on the date of completion of the Licence for Alterations; and

 

  (v) other than the Early Access Works not commence the Tenant’s Works until
completion of the Licence for Alterations.

 

  (b) The Landlord shall:

 

  (i) promptly supply to the Superior Landlord any further details as the Tenant
has supplied to the Landlord in connection with Clause 3.6(a)(i) of this
Agreement;

 

  (ii) sign or execute the Licence for Alterations within five Business Days of
the engrossment of the same having been submitted to the Landlord’s Solicitors
and then return it to the Landlord’s Solicitors.

 

3.7 Method Statement

 

  (a) Prior to commencement of that element of the Tenant’s Works to which a
method statement is to relate, the Tenant shall submit to the Landlord for and
obtain the Landlord’s approval (such approval not to be unreasonably withheld or
delayed) to the method statement (the “Method Statement” and relevant Method
Statement shall be construed accordingly) and the Landlord shall submit the same
to the Superior Landlord for the Superior Landlord’s approval, which Method
Statement shall contain the following information insofar as it is reasonably
necessary and practicable for the same to be included:

 

  (i) details of the Tenant’s Professional Team for the design and carrying out
of the Tenant’s Works;

 

  (ii) details of the manner in which the Tenant will structure the
responsibilities of the Tenant’s Professional Team, the Tenant’s Works
Contractor and the Relevant Works’ Contractor and subcontractors engaged in
connection with the carrying of the Tenant’s Works;

 

  (iii) details of the proposed construction schedule for the Tenant’s Works;

 

13



--------------------------------------------------------------------------------

  (iv) proposal for the liaison, coordination and cooperation between the
Landlord and the Tenant’s Professional Team, the Tenant’s Works Contractor and
the Relevant Works’ Contractor and subcontractors;

 

  (v) names, addresses and telephone numbers of two persons who are contactable
24 hours a day in connection with any matter arising from the Tenant’s Works;

 

  (vi) proposals for the dates and times of delivery to the Demised Premises of
materials and equipment intended for incorporation and use in the Tenant’s
Works;

 

  (vii) proposals for the storage of the materials and equipment intended for
incorporation in the Tenant’s Works;

 

  (viii) proposals for the method by which (on a regular basis) separately
materials, refuse and rubbish of the Tenant, its contractors, servants and
agents are to be removed;

 

  (ix) proposals for minimising dust, grit and noise during the carrying out of
the Tenant’s Works

 

  (b) The Tenant shall promptly notify the Landlord in writing (and of which the
Landlord shall promptly notify the Superior Landlord in writing) of any material
changes to the Tenant’s construction schedule for the carrying out of the
Tenant’s Works as approved as part of the relevant Method Statement.

 

3.8 Tenant’s Professional Team and Tenant’s Relevant Works Contractor(s)

 

  (a) The Tenant shall obtain the Landlord’s and the Superior Landlord’s
approval (such approval not to be unreasonably withheld or delayed in respect of
the Landlord) for each member of the Tenant’s Professional Team whose duties
will relate in whole or in part to the Relevant Works and the Relevant Works
Contractors before such persons are appointed.

 

  (b) The Tenant shall obtain the Landlord’s and Superior Landlord’s approval
(such approval not to be unreasonably withheld or delayed in respect of the
Landlord) to each of the Tenant’s Professional Team Appointments and the
Relevant Works Contract.

 

  (c) The Tenant shall procure the execution and delivery to the Landlord and
the Superior Landlord, as soon as reasonably practicable after completion of the
Tenant’s Works, of a collateral duty of care warranty in the form attached at
Appendix 9 to this Agreement or with such amendments to that form as are
approved by the Landlord and the Superior Landlord, such approval not to be
unreasonably withheld or delayed, from:

 

  (i) the Relevant Works’ Contractor undertaking the Relevant Works and, if the
Relevant Works’ Contractor is not responsible for their design, any
sub-contractor with design responsibility in respect of the Relevant Works;

 

14



--------------------------------------------------------------------------------

  (ii) each member of the Tenant’s Professional Team in respect of the Relevant
Works save for those marked with a “*” in Part 1A of Schedule 1.

 

3.9 Ancillary matters

During the carrying out of the Tenant’s Works the Tenant shall:

 

  (a) take such precautions at all times and at its own cost as the Superior
Landlord, the Landlord and its or their insurers or any of them may reasonably
require for the protection of the Building from the effect of the Tenant’s
Works;

 

  (b) use only the contractors’ entrances, lifts, stairways, routes and exits as
shall be designated from time to time by or on behalf of the Superior Landlord
and/or the Landlord (who shall act reasonably and the Landlord shall use
reasonable endeavours to procure that the Superior Landlord acts reasonably) who
shall be obliged to make or procure such designations;

 

  (c) procure that the Tenant’s Works Contractor, its agents, advisors and work
people shall at all times comply with the relevant Method Statement (as amended,
updated and revised from time to time);

 

  (d) otherwise comply with such other reasonable requirements of the Landlord
and/or the Superior Landlord;

and the Tenant shall:

 

  (e) ensure that the Tenant’s Works Contractor takes out and maintains a policy
or policies of employer’s liability insurance in respect of claims for personal
injury to or the death of any employee of the Tenant’s Works Contractor arising
out of and in the course of such person’s employment which complies with all
relevant legislation;

 

  (f) take out and maintain a policy or policies of employer’s liability
insurance in respect of claims for personal injury to or the death of any
employee of the Tenant arising out of and in the course of such person’s
employment which complies with all relevant legislation;

 

  (g) ensure there is in place a policy or policies of insurance for the full
cost of reinstatement of the Tenant’s Works until the Tenant’s Works reach
practical completion such insurances being accordance with and subject to the
terms and conditions of the Tenant’s Works Contract;

 

  (h)

ensure that there is in place a policy or policies of public liability insurance
in respect of claims arising out of the Tenant’s Liability or the Tenant’s Works
Contractor’s liability for any expense, liability, loss, claim or proceedings in
respect of any loss, injury or damage to the Building and Landlord’s contents
and in respect of personal injury or the death of any person (except in relation
to claims for personal injury to or the death of any employee of the Tenant or
Tenant’s Works Contractor arising out of and in the course of such person’s
employment) arising out of or in the course of or by reason of the carrying out

 

15



--------------------------------------------------------------------------------

 

of the Tenant’s Works and to the extent that the same is due to any negligence,
breach of statutory duty, omission or default of the Tenant or the Tenant’s
Works Contractor for a sum of not less than £155,600,000 (one hundred and fifty
five million six hundred thousand pounds) for any one occurrence or series of
occurrences arising out of one event (except in relation to claims arising out
of pollution and contamination to which an aggregate limit of £200,000,000
applies) until such time as the notice of completion of making good is issued
under the Tenant’s Works Contract;

 

  (i) in respect of the insurances referred to under Clauses 3.9(e), (f),
(g) and (h):

 

  (i) produce to the Landlord whenever reasonably required and in any event
prior to commencement of the Tenant’s Works reasonable written evidence that the
insurance cover is in place;

 

  (ii) ensure that such insurances shall be with a well established office or
underwriter of repute in the European Union;

 

  (iii) ensure that such insurances contain no unusual or onerous exclusions,
deductibles or excesses.

 

3.10 Superior Landlord’s costs

The Tenant shall indemnify the Landlord against any costs and value added tax
properly and reasonably incurred by the Superior Landlord in connection with the
grant of the Licence for Alterations including (but not limited to) approving
the plans and specifications in and entering into the Licence for Alterations
and shall be responsible for the payment of such costs to the Superior Landlord
prior to completion of the Licence for Alterations.

 

3.11 Documents to be provided by the Tenant

Within one month after completion of the Tenant’s Works, the Tenant shall
deliver to the Landlord (at its own cost):

 

  (a) two complete sets of the final “as built” scaled drawings of the Tenant’s
Works and one set of DXF files on computer disk;

 

  (b) a complete reproducible set of electronic “as-built” scaled drawings of
the mechanical, electrical and other installations and services of the Tenant’s
Works, and one set of DXF files ; and

 

  (c) one copy of the proposed entries in the Health & Safety File for the
Demised Premises in respect of the Tenant’s Works.

 

3.12 CDM Regulations

The Tenant shall itself and shall procure that the members of the Tenant’s
Professional Team comply with the CDM Regulations and the Tenant shall execute
and deliver to the Health & Safety Executive, a declaration in accordance with
paragraph 4(4) of the CDM Regulations that it will act as the client in respect
of the Tenant’s Works for the purposes of the CDM Regulations.

 

16



--------------------------------------------------------------------------------

3.13 Commissioning Requirements

 

  (a) The Tenant will give the Landlord and Superior Landlord no less than 10
Business Days notice of its intention to commence the UPS2 Works so that the
UPS1 and UPS2 can be tested by the Tenant in such manner as the Landlord and
Superior Landlord may reasonably require to ensure the UPS1 and UPS2 are in
order so that the Tenant can carry out the UPS2 Works in accordance with the
Licence for Alterations.

 

  (b) Following completion of the UPS2 Works the Tenant will give the Landlord
and Superior Landlord no less than 10 Business Days notice of its intention to
demonstrate the modified UPS1 and UPS2 are in good working order which will (for
the avoidance of doubt) include an obligation for the Tenant to co-ordinate a
supply failure to the UPS1 and UPS2 and provide the necessary load (which load
shall be as reasonably required by the Tenant) to the Landlord and Superior
Landlord’s approval. If following such demonstration the UPS1 and UPS2 are not
in good working order in the Superior Landlord’s absolute opinion this procedure
shall be repeated as often as is necessary until the Superior Landlord is
satisfied.

 

  (c) During the carrying out of the UPS2 Works the Landlord and the Superior
Landlord shall inspect the UPS2 Works on reasonable notice in order to inspect
the quality and compliance of the installation of the UPS2 Works against the
Detailed UPS2 Works Specification and other plans and specifications approved
pursuant to Clause 3.2. The Landlord shall not make representations nor give
instructions directly to the Relevant Works Contractor or member of the Tenant’s
Professional Team (including any sub-contractor) carrying out the UPS2 Works.

 

  (d) The Tenant will give the Landlord and the Superior Landlord no less than
10 Business Days’ notice of completion of:

 

  (i) the cooling systems;

 

  (ii) the life safety systems (including the fire suppression fire alarms and
sprinkler systems)

in order for such systems to be fully re-commissioned by the Tenant to the
Landlord’s and Superior Landlord’s satisfaction.

 

  (e) In respect of the cooling systems the Tenant is to demonstrate to the
Landlord that the chilled water flow rates do not exceed the total allowance of
1400kW based on the commissioned flow rates across floors 1 to 4 of the Demised
Premises of 55.93kg/s.

 

  (f) The Tenant is to demonstrate to the Landlord’s and Superior Landlord’s
approval that the life safety systems interface correctly with the base build
installation.

 

  (g)

The testing and re-commissioning in Clauses 3.13(e) and 3.13(f) shall be
repeated as often as is necessary in order for the Landlord and the Superior

 

17



--------------------------------------------------------------------------------

 

Landlord to confirm the elements of the Tenant’s Works referred to in this
Clause 3.13 have been carried out in accordance with the Licence for
Alterations.

 

3.14 Early access

 

  (a) The Landlord grants licence to the Tenant to enter the Demised Premises
for the purpose only of enabling the Tenant to carry out and complete the Early
Access Works (but not any other works) provided that the Tenant provides
sufficient evidence to the Landlord that the Tenant has complied with its
obligations in respect of insurance in accordance with Clause 3.9.

 

  (b) The Tenant may but shall not be obliged to commence the Early Access Works
prior to completion of the Licence for Alterations and shall not carry out the
Early Access Works until it has received the Landlord’s approval of the relevant
Method Statement. If in compliance with this Clause 3.14, the Tenant commences
the Early Access Works prior to completion of the Licence for Alterations, the
Tenant shall cause the same to be carried out and completed:

 

  (i) at its own expense;

 

  (ii) with due diligence and without delay;

 

  (iii) in a good and workmanlike manner using sound materials of good quality;

 

  (iv) by the Tenant’s Works Contractor and/or the Tenant’s Professional Team
and their subcontractor agents and employees;

 

  (v) in accordance with good design practice;

 

  (vi) in accordance with the Tenant’s Works Scope and Plans and/or Strip Out
Specification insofar as they relate to the Early Access Works;

 

  (vii) in compliance with all Necessary Consents relating to the Early Access
Works, which the Tenant will apply for and use reasonable endeavours to obtain;

 

  (viii) in compliance with the Construction (Design and Management) Regulations
2007; and

 

  (ix) in compliance with the relevant Method Statement.

 

  (c) In relation to the carrying out of the Early Access Works the Landlord
will permit such entry on the same terms as Clause 3.14(b) to:

 

  (i) the Tenant’s Works Contractor and such contractor’s sub-contractors,
agents and employees; and

 

  (ii) the Tenant’s Professional Team,

 

18



--------------------------------------------------------------------------------

  such licence including permission to bring onto the Demised Premises such
plant, equipment and materials as are required for such purpose.

 

  (d) The licence so granted does not confer on the Tenant or any other person
any estate, right, title or interest in the Demised Premises.

 

  (e) In exercising its rights granted under the licence in this Clause 3.14 the
Tenant covenants with the Landlord that:

 

  (i) it will not do or omit to do anything on the Demised Premises or the
Building which conflicts with or breaches any statutory requirement; and

 

  (ii) it will not do or omit to do anything on or at the Demised Premises or
the Building which might make void or voidable any insurance policy which has
been disclosed to the Tenant affecting the Demised Premises or the Building.

 

  (f) The Tenant acknowledges that the Demised Premises and the access to the
Demised Premises are not secure and the Landlord will have no liability should
any unauthorised person obtain access to the Demised Premises.

 

  (g) Any works which the Tenant or the Tenant’s Works Contractor(s) carry out
to the Demised Premises pursuant to this Clause 3.14 will be at the Tenant’s
sole risk, and will be carried out strictly in accordance with the terms of
Clause 3.14.

 

  (h) The Tenant will indemnify the Landlord and keep the Landlord indemnified
against all liability for injury to persons or damage to the Demised Premises
and/or the Building and against all losses, claims, demands, actions,
proceedings, damages, costs, expenses or other liability whatsoever arising in
any way directly or indirectly from:

 

  (i) the provisions of this Clause 3.14; or

 

  (ii) from the Early Access Works; or

 

  (iii) any breach by the Tenant of the provisions of this Clause 3.14.

 

  (i) The licence granted to the Tenant shall terminate on the earlier of the
following:

 

  (i) the date of determination of this Agreement;

 

  (ii) the date of the completion of the Lease; and

 

  (iii) the occurrence of a Tenant’s Default which has been notified in writing
to the Tenant and which has not been remedied to the reasonable satisfaction of
the Landlord within a reasonable period bearing in mind the nature of the
Tenant’s Default.

 

19



--------------------------------------------------------------------------------

  (j) On the termination of the licence granted to it pursuant to this Clause
3.14 (save in the circumstances set out in Clause 3.14(i)(ii):

 

  (i) the Tenant will vacate and remove from the Demised Premises its own
effects and those belonging to the Tenant’s contractors, agents and invitees;
and

 

  (ii) remove from the Demised Premises the materials and equipment used to
effect the Early Access Works; and

 

  (iii) reinstate the Demised Premises to the condition they were in on the date
the Tenant entered the Demised Premises pursuant to the licence set out in this
Clause 3.14 to the Landlord’s reasonable satisfaction.

 

  (k) Whilst the licence granted to the Tenant pursuant to this Clause 3.14
subsists (whether or not entry is actually taken by the Tenant) the Tenant shall
be liable to observe and perform the same obligations as are imposed by the
covenants and the conditions to be contained in the Lease:

 

  (i) as if the Lease had been granted on the day the licence referred to in
Clause 3.14(a) took effect; and

 

  (ii) provided that sums due from the Tenant to the Landlord shall be paid and
accepted by way of licence fee.

 

3.15 Amendments to Licence for Alterations

The form of the Licence for Alterations agreed between the Landlord and the
Tenant is attached to this Agreement as Annexure 14. The Landlord and the Tenant
agree to make such amendments thereto as are requested by or required as a
consequence of amendments requested by the Superior Landlord subject to such
amendments being acceptable to the Landlord or the Tenant, as appropriate,
acting reasonably.

 

4. DOCUMENTS AND TENANT WARRANTIES

 

4.1 Documents

To the extent such documents have not been provided prior to the date of this
Agreement the Landlord shall as soon as reasonably practicable and in any event
on or before the Contractual Completion Date deliver up to the Tenant in respect
of the Demised Premises copies of:

 

  (a) the relevant Health and Safety File;

 

  (b) any product warranties, guarantees and manuals, including any test
certificates and operation and maintenance manuals; and

 

  (c) as-built drawings and specifications in respect of the Base Build.

 

20



--------------------------------------------------------------------------------

4.2 Tenant Warranties

 

  (a) The Landlord will use reasonable endeavours to procure that CW procure the
grant of the Tenant Warranties to the Tenant within six months of the date of
this Agreement.

 

  (b) In the event CW do not or are not able to procure the grant of all of the
Tenant Warranties within six months of the date of this Agreement then the
Landlord will use reasonable endeavours to procure that CW enters into the
Tenant’s Defect Deed with the Tenant as soon as reasonably practicable.

 

  (c) Subject to clause 4.2 (d) the Landlord will indemnify and keep indemnified
the Tenant against any and all Tenant’s Costs the Tenant incurs only to the
extent that such Tenant’s Costs would have been recoverable by the Tenant under
the Tenant Warranties had the Tenant Warranties been granted in favour of the
Tenant in accordance with Clause 4.2(a) but which have not been so granted. For
the avoidance of doubt, the Landlord is not obliged to indemnify and will not
indemnify the Tenant any Tenant’s Costs which would have been recoverable by the
Tenant under the Tenant Warranties had it not been for a limit or exclusion of
liability in the Tenant Warranties.

 

  (d) On the earlier of:

 

  (i) six months from the date of this Agreement; and

 

  (ii) the grant of the last of the Tenant Warranties to the Tenant

the indemnity from the Landlord to the Tenant in Clause 4.2(c) shall cease to
have effect save in respect of any claim which has been made but not finally
settled.

 

5. GRANT OF LEASE, CAR PARKING AGREEMENT AND LICENCE FOR ALTERATIONS

 

5.1 To grant the Lease and Car Parking Agreement

Subject to the provisions of Clause 2 (Lease Consent) and Clause 6 (Completion),
the Landlord shall grant the Lease and the Car Parking Agreement and the Tenant
and the Guarantor shall accept and execute a counterpart of the Lease and the
Car Parking Agreement for the Term.

 

5.2 To grant the Licence for Alterations

Subject to the provisions of Clause 3 (Tenant’s Works) and Clause 6
(Completion), the Landlord, the Tenant and the Guarantor shall enter into the
Licence for Alterations.

 

5.3 Form of the Lease and the Car Parking Agreement

Engrossments of the Lease and the Car Parking Agreement and the counterpart of
each will be prepared by the Landlord’s Solicitors and delivered to the Tenant’s
Solicitors not less than five Business Days prior to the Contractual Completion
Date.

 

21



--------------------------------------------------------------------------------

6. COMPLETION

 

6.1 Completion date

The grant of the Lease and the Car Parking Agreement shall be completed at the
offices of the Landlord’s Solicitors on the Contractual Completion Date
simultaneously with the provision and unconditional release to the Landlord of
the Letter of Credit and the Letter of Opinion. No party shall be obliged to
complete the documents referred to in this Clause 6.1 unless and until all
parties are ready, willing and able to complete all such documents, to provide
and unconditionally release the Letter of Credit and the Letter of Opinion on
the same day and at the same time, until the Lease Consent and the Licence for
Alterations have been granted and the provisions of clause 6.4 has been complied
with.

 

6.2 Payment of Initial Rent, Relevant Service Charge Percentage, Insurance and
Licence Fee

 

  (a) Subject to the Lease and the Car Parking Agreement having been completed,
the Initial Rent shall commence to be payable by the Tenant from the Rent
Commencement Date whether or not the Tenant shall then have entered into
occupation or taken possession of the Demised Premises.

 

  (b) The Licence Fee, the Relevant Service Charge Percentage, the contribution
towards the costs of insurance pursuant to Clause 3.3 of the Lease and the Car
Parking Agreement and the Car Parking Service Charge Percentage (“Sums Due”)
shall each commence to be payable on the Date of Actual Completion (or if
earlier on the date of actual occupation of the Demised Premises by the Tenant)
and apportioned in accordance with Clause 6.2(c) whether or not the Tenant shall
then have entered into occupation or taken possession of the Demised Premises
and/or commenced use of the car parking spaces.

 

  (c) Apportionment of the sums referred to in Clause 6.2(b) above shall be
calculated on a daily basis using the following formula:

 

 

A

  x   B   365    

where:

A = the Sums Due referred to above in Clause 6.2(b)

B = the number of days in the period commencing on the Date of Actual Completion
(or the date of actual occupation if earlier) and expiring the day before the
following quarter day.

 

6.3 Contribution

On the Date of Actual Completion the Landlord will pay to the Tenant the
Contribution. The Landlord and the Tenant categorise such payment as an
inducement to the Tenant to take the Lease and therefore not within the scope of
Value Added Tax.

 

22



--------------------------------------------------------------------------------

6.4 Opinion Letters

 

  (a) The Tenant shall procure the provision to the Landlord on completion of
(each of if completed on different days) the Car Parking Agreement, the Lease,
the Licence for Alterations and the Lease Consent of a Letter of Opinion from
Sullivan & Cromwell LLP addressed to the Landlord, and the Landlord shall not be
obliged to complete the Lease and/or the Car Parking Agreement and/or the
Licence for Alterations and/or the Lease Consent unless and until the Tenant has
complied with the provisions of this Clause 6.4. If required by the Superior
Landlord, the Tenant shall procure the Letter of Opinion is also addressed to
the Superior Landlord on completion of each of the Licence for Alterations and
the Lease Consent.

 

  (b) The Landlord shall procure the provision to the Tenant on the Completion
Date of (each of if completed on different days) the Licence for Alterations and
the Lease Consent of the Appleby Letter of Opinion addressed to the Tenant and
the Landlord and the Guarantor and the Tenant shall not be obliged to complete
the Lease Consent and/or the Licence for Alterations unless and until the
Landlord has complied with the provision of this Clause 6.4.

 

7. LETTER OF CREDIT

 

7.1 Delivery of Letter of Credit

On the Date of Actual Completion, the Tenant will procure the delivery to the
Landlord of and shall at all times maintain during the Term (subject to Clause
7.6) a Letter of Credit or a Replacement Letter of Credit as security for the
performance and observance by the Tenant of the obligations in the Lease and the
Car Parking Agreement in respect of the Liabilities. The Letter of Credit to be
delivered to the Landlord on the Date of Actual Completion shall (unless
otherwise agreed by the Landlord and the Tenant) be issued by the Bank of New
York Mellon.

 

7.2 Issuing Bank

The Issuing Bank for the Letter of Credit (or any Replacement Letter of Credit)
shall be either:

 

  (a) the Bank of New York Mellon ; or

 

  (b) such replacement financial institution of similar financial standing to
the Bank of New York Mellon at the date of grant of the Lease as may be agreed
upon by the Landlord and the Tenant from time to time each acting reasonably
pursuant to Clause 7.3;

(the “Issuing Bank”).

 

7.3 Replacement Letter of Credit

If at any time during the Term the Tenant wishes to replace the Letter of Credit
from the Bank of New York Mellon or any Replacement Letter of Credit with a
Replacement Letter of Credit or further Replacement Letter of Credit, the Tenant
may

 

23



--------------------------------------------------------------------------------

submit such request in writing to the Landlord specifying the identity of the
Issuing Bank the Tenant proposes as Issuing Bank to provide such Replacement
Letter of Credit. If the Landlord approves such proposed Issuing Bank then if
the Tenant wishes to proceed with such replacement the Tenant shall procure the
provision to the Landlord of the Replacement Letter of Credit from such approved
Issuing Bank. Subject to the Landlord receiving such Replacement Letter of
Credit, the Landlord shall promptly following receipt of the same deliver to the
Bank of New York Mellon or the Issuing Bank in respect of the Replacement Letter
of Credit (as appropriate) the Landlord’s written authorisation to release the
Letter of Credit issued by Bank of New York Mellon or the Issuing Bank in
respect of the Replacement Letter of Credit (as appropriate).

 

7.4 Withdrawals

 

  (a) The Landlord may, but shall not be required to, at any time during the
period for which the Letter of Credit (or any Replacement Letter of Credit)
subsists draw and retain the Relevant Proportion if the Landlord has not
received payment of the corresponding Liability by the date of expiry of the
relevant grace period pursuant to the Lease or the Car Parking Agreement (as the
case may be).

 

  (b) If the Landlord draws a Relevant Proportion or all of the proceeds of the
Letter of Credit or any Replacement Letter of Credit, the Tenant shall promptly
following demand restore the amount so drawn by delivering an additional Letter
of Credit or new Replacement Letter of Credit to the Landlord so that, at all
times (subject to clause 7.6) the Landlord has the benefit of a Replacement
Letter of Credit or Letters of Credit which are in total in the amount of the
Security Deposit.

 

7.5 Disposals

 

  (a)

If the Landlord shall dispose of an interest immediately reversionary to the
Lease the Landlord shall, without the consent of either the Issuing Bank or the
Tenant, and unless the obligation on the Tenant to procure a Letter of Credit or
Replacement Letter of Credit has been released, simultaneously transfer the
Letter of Credit or Replacement Letter of Credit or any part(s) of the Letter of
Credit or Replacement Letter of Credit to which the Landlord is entitled, to the
purchaser, transferee or lessee in accordance with the terms of the Letter of
Credit or Replacement Letter of Credit (as the case may be). On the date of such
disposal and subject to compliance with Clause 7.5(c) the Landlord shall be
released by the Tenant from all future liability in respect of the Letter of
Credit or Replacement Letter of Credit but not in respect of any antecedent
breach of covenant in respect of the provisions in the Letter of Credit or
Replacement Letter of Credit or in this Clause 7 of this Agreement. The
provisions of the preceding sentences of this Clause 7.5(a) shall apply mutatis
mutandis to every subsequent sale, transfer or leasing of an interest
immediately reversionary to the Lease, and any successor in title of the
Landlord shall and unless the obligation on the Tenant to procure a Letter of
Credit or Replacement Letter of Credit has been released, upon any subsequent
disposal, whether in whole or in part, pay over any unapplied part of the
security drawn down to any purchaser, transferee or lessee of any

 

24



--------------------------------------------------------------------------------

 

interest immediately reversionary to the Lease and on the date of such disposal
and subject to compliance with Clause 7.5(c) shall be relieved of all future
liability with respect thereto but not in respect of any antecedent breach of
covenant in respect of the provisions in the Letter of Credit or Replacement
Letter of Credit or in this Clause 7 of this Agreement.

 

  (b) Within 10 clear Business Days after the date of the disposal pursuant to
Clause 7.5(a) the Landlord will give written notice of the disposal to the
Tenant.

 

  (c) Following a disposal pursuant to Clause 7.5(a), the Landlord shall have no
further liability (save in respect of any antecedent breach of the obligations
and covenants on the part of the Landlord in this clause 7) to the Tenant under
the provisions of Clause 7 of this Agreement after the later of:

 

  (i) the date of such disposal; and

 

  (ii) the Landlord procuring the delivery to the Tenant of a direct deed of
covenant with the Tenant from the transferee, purchaser or lessee of the
Landlord’s interest under Clause 7.5 (the “Transferee”) in which the Transferee
covenants for the benefit of the Tenant (whether or not the Tenant is a party to
the deed in which the covenant is given) to observe and perform the obligations
of the Landlord in this Clause 7.

 

  (d) The Landlord shall use reasonable endeavours to procure that as soon as
reasonably practicable after the date of the disposal pursuant to Clause 7.5
(a) the delivery to the Tenant of the deed containing such covenants.

 

  (e) Simultaneously with a disposal pursuant to Clause 7.5(a) any part of any
balance drawn down pursuant to the Letter of Credit or Replacement Letter of
Credit by the Landlord in satisfaction of a Liability which relates to the
period after the date of such disposal shall be transferred to the Transferee.
The Landlord shall not be required to transfer any part of any such drawn down
balance which relates to the period prior to the date of such disposal

 

  (f) Except in connection with any lawful assignment of the Lease with the
consent of the Landlord, the Tenant shall not, and shall not agree to, assign,
transfer or otherwise encumber or attempt to assign, transfer or otherwise
encumber the Letter of Credit and neither Landlord nor its successors in title
and assigns shall be bound by any such assignment, transfer or encumbrance,
attempted assignment, attempted transfer or attempted encumbrance.

 

7.6 Release

 

  (a) The Tenant may request that the Landlord deliver to the Issuing Bank its
written authorisation to release the Letter of Credit and/or any Replacement
Letter of Credit provided that the Landlord shall only be obliged to authorise
the release of the Letter of Credit and/or any Replacement Letter of Credit if:

 

  (i) at the Assessment Date there is no subsisting Tenant’s Default; and

 

25



--------------------------------------------------------------------------------

  (ii) the Tenant has produced written evidence to the Landlord which
demonstrates that the Net Profits of the Tenant exceed for each year of the
Assessment Period three times the Base Figure and if the Tenant’s last financial
year prior to the Assessment Date ended more than six months before the
Assessment Date, the Tenant shall also have provided to the Landlord management
accounts for the period from the end of the last such financial year to the
Assessment Date which in the Landlord’s reasonable opinion show no adverse
changes in the Tenant’s position compared to the position shown by the Tenant’s
audited accounts for the preceding year of the Assessment Period.

 

  (b) Provided the criteria set down in both Clauses 7.6(a)(i) and 7.6(a)(ii)
have been met and satisfied then the Landlord shall promptly following receipt
of the Tenant’s written request under Clause 7.6(a) and provision of the written
evidence and accounts referred to in Clause 7.6(a)(ii) deliver to the Issuing
Bank the Landlord’s written authorisation to release the Letter of Credit and/or
Replacement Letter of Credit (as appropriate).

 

  (c) Simultaneously with the delivery to the Issuing Bank of the authorisation
to release the Letter of Credit and/or Replacement Letter of Credit (as
appropriate) pursuant to Clause 7.6(b):

 

  (i) the Landlord shall deliver the original Letter of Credit and/or
Replacement Letter of Credit (as appropriate) to the Tenant; and

 

  (ii) the Tenant shall be released from all future obligations in this Clause 7
but not in respect of any antecedent breach of the obligations and covenants on
the part of the Tenant in this Clause 7.

 

  (d) The release of the Letter of Credit and/or any Replacement Letter of
Credit does not affect the rights of either party against the other which have
accrued.

 

7.7 Increase in Rents

If at any time during the Term the Initial Rent and/or the Licence Fee increases
pursuant to the Lease and/or the Car Parking Agreement (as the case may be) (the
“Increase”) immediately following each such Increase taking effect under the
Lease and/or the Car Parking Agreement (as the case may be) the Security Deposit
shall be deemed to be the amount equal to the sum of the Security Deposit
immediately prior to the date such Increase took effect plus an amount equal to
the Increase and the Tenant shall deliver to the Landlord as soon as reasonably
practicable thereafter:

 

  (a) an amended Letter of Credit, amending the existing Letter of Credit then
held by Landlord; or

 

  (b) a Replacement Letter of Credit in place of the Letter of Credit then held
by Landlord; or

 

  (c) a Replacement Letter of Credit which is in addition to the Letter of
Credit then held by Landlord

 

26



--------------------------------------------------------------------------------

in all cases so that with effect from the date occurring 14 days after the date
such Increase takes effect under the Lease and/or the Car Parking Agreement (as
the case may be) the Landlord has the benefit of either a single Letter of
Credit and/or Replacement Letters of Credit which, taken together, are, in the
amount of the increased Security Deposit.

 

7.8 Rights of re-entry

The Tenant acknowledges that the Landlord’s rights of re-entry contained in the
Lease shall be exercisable upon any breach by the Tenant of any covenant or
obligation on the part of the Tenant contained in this Clause 7. The exercise by
the Landlord of its rights and remedies under this Agreement shall be without
prejudice to any rights and remedies of the Landlord under the terms of the
Lease.

 

8. DEFECTS LIABILITY PERIOD

 

  (a) Notwithstanding the grant of the Lease the Landlord will use reasonable
endeavours to procure that the Developer (as defined in the Agreement for
Superior Lease) remedies any Snagging Items which remain to be remedied in
accordance with the provisions of the Agreement for Superior Lease save to the
extent that any such Snagging Items relate to any part of the Fitting Out Works
(as that expression is defined in the Agreement for Superior Lease) which is to
be removed as part of the Strip Out Works.

 

  (b) The Landlord will use reasonable endeavours to procure that the Developer
complies with the provisions of Clauses 17.2 and 17.3 of the Agreement for
Superior Lease.

 

  (c) In respect of the Demised Premises only the Tenant shall promptly after
becoming aware of the same notify the Landlord of all Defects in the Base
Building Works and the Defects in the Fitting Out Works (the “Defects”) (as both
terms are defined in the Agreement for Superior Lease) in accordance with the
provisions of the Agreement for Superior Lease and within the periods set out in
Clauses 1.42 and 1.43 respectively of the Agreement for Superior Lease.

 

  (d) As soon as reasonably practicable following written receipt of details of
the Defects from the Tenant in accordance with Clause 8(c) of this Agreement the
Landlord will provide such information to the Developer.

 

  (e) The Tenant shall permit access to the Developer and/or the Developer’s
Contracting Team (as that expression is defined in the Agreement for Superior
Lease) to the Demised Premises in accordance with Clause 17.4 of the Agreement
for Superior Lease. The Landlord will use reasonable endeavours to procure that
the Tenant is given reasonable written notice of such entry and shall consult
with the Tenant regarding timing of entry.

 

  (f) The Landlord shall provide the Tenant with a copy of the certificate of
making good defects issued pursuant to the Agreement for Superior Lease as soon
as reasonably practicable following receipt of the same by the Landlord.

 

27



--------------------------------------------------------------------------------

9. CAPACITY AND COVENANTS FOR TITLE

 

9.1 Covenants for title

The Landlord grants the Lease with full title guarantee with the modifications
set out below.

 

9.2 s2(1)(b)

s2(1)(b) 1994 Act shall apply as if the words “will at the cost of the person to
whom the disposition is made” were substituted for the words “will at its own
cost”.

 

9.3 s6(2)(a)

For the purposes of s6(2)(a) 1994 Act all matters at the date of this Agreement
recorded in registers open to public inspection are to be considered within the
actual knowledge of the Tenant.

 

10. TITLE

 

10.1 Deduction of Title

Title having been deduced to the Tenant’s Solicitors, the Tenant is deemed to
accept the grant of the Lease and the Car Parking Agreement with full knowledge
of the Title and with notice of any matter contained or referred to therein. The
Tenant shall not raise any requisitions or enquiries in respect of the Title
save for requisitions on title and save for matters revealed by the Tenant’s pre
completion searches at the Land Registry or Companies House following the date
of this Agreement.

 

10.2 Incumbrances

The Demised Premises are let subject to and, if applicable, with the benefit of
the Incumbrances.

 

10.3 Matters affecting the Demised Premises

The Demised Premises are let subject to such of the following matters as relate
to the Demised Premises:

 

  (a) all local land charges, whether registered or not before the date of this
Agreement, and all matters capable of registration as local land charges;

 

  (b) all notices served and orders, demands, proposals or requirements made by
any local, public or other competent authority, whether before or after the date
of this Agreement;

 

  (c) all unregistered interests which override registered dispositions as
defined by Schedule 3 of the Land Registration Act 2002 and any interest
preserved by the transitional provisions of Schedule 12 of the Land Registration
Act 2002 Act to the extent and for so long as any interest is so preserved; and

 

28



--------------------------------------------------------------------------------

  (d) all actual or proposed orders, directions, notices, charges, restrictions,
conditions, agreements or other matters arising under any town and country
planning or highways legislation

and the Tenant, having or being deemed to have notice of all such matters, shall
not be entitled to raise any requisition or objection to them.

 

11. VACANT POSSESSION

The Demised Premises are let with vacant possession on completion.

 

12. STANDARD CONDITIONS OF SALE

The Standard Conditions form part of this Agreement so far as they are
applicable to a sale by private treaty and are not inconsistent with the other
terms of this Agreement save that:

 

  (a) “contract rate” means an annual rate of 3% above the base lending rate of
The Royal Bank of Scotland plc for the time being in force calculated on a daily
basis;

 

  (b) Standard Conditions 3.1.3, 6.1.2, 6.4.2 and 6.6.2 do not apply;

 

  (c) Standard Condition 1.1.3(b) is deleted and replaced by the following:

“in the case of the seller, even though a mortgage or charge (except one to
which the sale is expressly subject) remains secured on the property, if the
property would have been capable of being discharged from it at the time at
which the notice is served”;

 

  (d) in Standard Conditions 1.3.5(b), 1.3.7(a) and 1.3.7(b) the references to
4.00 p.m. are deleted and a reference to 5.00 p.m. is substituted therefor, and
the following further provision is added to Standard Condition 1.3.7:

“(f) by hand: on delivery.”;

 

  (e) Standard Conditions 1.3.5(a), 1.3.5(c), 1.3.7.(c) and 1.3.7.(e) shall be
deleted and the following shall be added as Standard Condition 1.3.9:

“Service of notice through document exchange or by email shall not be a valid
method of service under this Agreement.”;

 

  (f) in Standard Condition 7.1.2(a) the word “reasonably” shall be inserted
after “do everything”;

 

  (g) Standard Condition 8.3 shall not apply to uniform business rates, sewerage
rates and water rates;

 

  (h) in Standard Condition 8.3.2 the words “or the seller exercises its option
in Condition 9.3.4” shall be deleted;

 

  (i) in Standard Condition 8.4 the words:

 

29



--------------------------------------------------------------------------------

  “(d) any other sums payable upon completion in accordance with this
Agreement”;

are added at the end;

 

  (j) in Standard Condition 9.1.1 the words “the negotiations leading to it”
shall be deleted and there shall be substituted the words “a written reply by
the seller’s conveyancers to a written enquiry by the buyer’s conveyancers”;

 

  (k) Standard Condition 9.3.4 shall be deleted and replaced by the following:

“The seller shall be entitled to income from the property as well as
compensation under Condition 9.3.1”;

 

  (l) for the purposes of Standard Condition 10.3.1(b) any “consent” must be
given by deed;

 

  (m) for the purposes of Standard Condition 2.2 no deposit is payable,

 

13. DETERMINATION

 

13.1 Tenant’s Default

Following the happening of a Tenant’s Default, the Landlord shall be entitled to
determine this Agreement by written notice to the Tenant if such default is not
remedied by the Tenant within 10 Business Days of receipt of notice of the
default from the Landlord, unless such default is incapable of remedy. Upon the
service of such notice this Agreement and the right of the Tenant to the grant
of the Lease will determine. Any such determination shall be without prejudice
to any right of action or other remedy of either party in respect of any
antecedent breach by the other of any of the provisions of this Agreement.

 

13.2 Cancellation of notice

In the event of determination of this Agreement the Tenant shall procure the
cancellation of any entries relating to this Agreement in any register.

 

14. GUARANTOR’S COVENANTS

 

14.1 Indemnity by Guarantor

The Guarantor hereby covenants with the Landlord as a primary obligation that
the Tenant or the Guarantor shall at all times duly perform and observe all the
covenants on the part of the Tenant contained in this Agreement and the
Guarantor shall indemnify and keep indemnified the Landlord against all claims
demands losses damages liability costs fees and expenses whatsoever sustained by
the Landlord by reason of or arising directly or indirectly out of any default
by the Tenant in the performance and observance of any of its obligations.

 

30



--------------------------------------------------------------------------------

14.2 Guarantor jointly and severally liable with Tenant

The Guarantor hereby further covenants with the Landlord that the Guarantor is
jointly and severally liable with the Tenant (whether before or after any
disclaimer by a liquidator or trustee in bankruptcy) for the fulfilment of all
the obligations of the Tenant under this Agreement and agrees that the Landlord
in the enforcement of its rights hereunder may proceed against the Guarantor as
if the Guarantor was named as the Tenant in this Agreement.

 

14.3 Waiver by Guarantor

The Guarantor hereby waives any right to require the Landlord to proceed against
the Tenant or to pursue any other remedy whatsoever which may be available to
the Landlord before proceeding against the Guarantor.

 

14.4 Postponement of claims by Guarantor against Tenant

The Guarantor hereby further covenants with the Landlord that the Guarantor
shall not claim in any liquidation bankruptcy composition or arrangement of the
Tenant in competition with the Landlord and shall to the extent there are moneys
due and owing to the Landlord by the Tenant remit to the Landlord the proceeds
of all judgments and all distributions it may receive from any liquidator
trustee in bankruptcy or supervisor of the Tenant and to the extent aforesaid
shall hold for the benefit of the Landlord all security and rights the Guarantor
may have over assets of the Tenant whilst any liabilities of the Tenant or the
Guarantor to the Landlord remain outstanding.

 

14.5 Postponement of participation by Guarantor in security

The Guarantor shall not be entitled to participate in any security held by the
Landlord in respect of the Tenant’s obligations to the Landlord under this
Agreement or to stand in the place of the Landlord or the Management Company in
respect of any such security until all the obligations of the Tenant or the
Guarantor to the Landlord under this Agreement have been performed or
discharged.

 

14.6 No release of Guarantor

None of the following or any combination thereof shall release discharge or in
any way lessen or affect the liability of the Guarantor under this Agreement:

 

  (a) any neglect delay or forbearance of the Landlord in endeavouring to
enforce the performance or observance of any of the obligations of the Tenant
under this Agreement;

 

  (b) any extension of time given by the Landlord to the Tenant;

 

  (c) any variation of the terms of this Agreement or the transfer of the
Landlord’s reversion;

 

  (d) any change in the identity constitution structure or powers of any of the
Tenant the Guarantor or the Landlord or the liquidation administration or
bankruptcy (as the case may be) of either the Tenant or the Guarantor;

 

31



--------------------------------------------------------------------------------

  (e) any legal limitation or any immunity disability or incapacity of the
Tenant (whether or not known to the Landlord) or the fact that any dealings with
the Landlord by the Tenant may be outside or in excess of the powers of the
Tenant; and

 

  (f) any other act omission matter or thing whatsoever whereby but for this
provision the Guarantor would be exonerated either wholly or in part (other than
a release under seal given by the Landlord).

 

14.7 Benefit of guarantee and indemnity

This guarantee and indemnity shall enure for the benefit of the successors and
assigns of the Landlord under this Agreement without the necessity for any
assignment of the same.

 

15. VALUE ADDED TAX

Where, pursuant to the terms of this Agreement, the Landlord or any other person
(for the purposes of this Clause 15, the “Supplier”) makes or is deemed to make
a supply to the Tenant for Value Added Tax purposes and Value Added Tax is or
becomes chargeable on such supply, the Tenant shall on written demand pay to the
Supplier (in addition to any other consideration for such supply) a sum equal to
the amount of such Value Added Tax subject to prior receipt by the Tenant from
the Supplier of a Value Added Tax invoice addressed to the Tenant in respect of
such supply.

 

16. EFFECT OF THIS AGREEMENT

 

16.1 Representations

The Tenant acknowledges that it has inspected the Demised Premises and accepts
the Lease with full knowledge of the Demised Premises’ actual state and
condition and shall take the Demised Premises as it stands and that in entering
into this Agreement it places no reliance on any representation or warranty
relating to the Demised Premises other than those, if any, which may have been
given by the Landlord’s Solicitors in written reply to any written enquiry made
by the Tenant’s Solicitors prior to the date of this Agreement.

 

16.2 Entire Agreement

This Agreement represents the entire agreement between the parties relating to
the Demised Premises. It is not capable of being amended except in writing by or
with the specific consent of the parties to this Agreement.

 

16.3 No merger

Those terms of this Agreement that remain to be performed after the Date of
Actual Completion will remain in full force and effect and shall not merge with
the grant of the Lease and the Car Parking Agreement.

 

32



--------------------------------------------------------------------------------

17. NOTICES

Notices shall be served at the address of the relevant party or their solicitors
shown at the start of this Agreement or at such other address in the United
Kingdom as either party may notify in writing to the other from time to time.

 

18. ANNOUNCEMENTS

 

18.1 No announcements without prior approval

Subject to Clause 18.2 , no press or public announcement, circular or
communication relating to this Agreement or the subject matter of it shall be
made or issued by any party without the prior written approval of the other
parties (that approval not to be unreasonably withheld or delayed).

 

18.2 Permitted announcements

Any party may make or issue a press or public announcement, circular or
communication relating to this Agreement or the subject matter of it to the
extent required by:

 

  (a) law; or

 

  (b) any securities or investment exchange or regulatory or governmental body
to which that party is subject or reasonably submits wherever situated
(including the London Stock Exchange, the UK Listing Authority or the Panel on
Takeovers and Mergers) whether or not the requirement for disclosure has the
force of law

and provided that the party making or issuing the relevant announcement,
circular or communication shall use reasonable endeavours to consult with the
other parties prior to its making or despatch and shall, so far as may be
reasonable, take account of the comments of the other parties with respect to
its content and the timing and manner of its being made or issued but if a party
is unable to inform the other before information is disclosed under Clause
18.2(b) such party must (to the extent permitted by law) inform the other
immediately after the disclosure of the full circumstances of this disclosure
and the information that has been disclosed.

 

18.3 Land Registry

Subject to provision by the Landlord of completed forms EX1 and EX1A and the
form of document the Landlord proposes to submit as an Exempt Information
Document within the statutory title period permitted for registration of the
Tenant’s interest at the Land Registry the Tenant shall submit to the Land
Registry simultaneously with the Tenant’s application to register either a
notice of this Agreement or the Tenant as proprietor of the Lease any
applications in forms EX1 and EX1A required by the Landlord.

 

33



--------------------------------------------------------------------------------

19. GOVERNING LAW AND JURISDICTION

 

19.1 Governing law

This Agreement shall be governed by and construed in accordance with English
law.

 

19.2 Jurisdiction

Each party irrevocably submits to the non-exclusive jurisdiction of the English
courts to settle any dispute which may arise under or in connection with this
Agreement or the legal relationships established by this Agreement.

 

19.3 Service of proceedings

The Guarantor irrevocably agrees that any proceedings may be served upon it at
MF Global Holdings Limited, Sugar Quay, Lower Thames Street, London EC3R 6DU,
with a copy to be faxed to MF Global Holdings Ltd., 717 Fifth Avenue, New York,
NY 10022, fax no: +001 212 319 1565 marked for the attention of the General
Counsel or at such other address for service within England and Wales and/or
marked for such other person as may be notified in writing from time to time to
the Landlord.

 

20. RIGHTS OF THIRD PARTIES

The parties do not intend any term of this Agreement to be enforceable pursuant
to the Contracts (Rights of Third Parties) Act 1999.

 

21. COUNTERPARTS

 

21.1 Any number of counterparts

This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each of the parties
has executed at least one counterpart.

 

21.2 Each counterpart an original

Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute one and the same instrument.

EXECUTION:

The parties have shown their acceptance of the terms of this Agreement by
executing it as a deed below.

 

34



--------------------------------------------------------------------------------

SCHEDULE 1

PART 1A:LIST OF APPROVED RELEVANT WORKS CONTRACTS

 

     Party    Role Design Team    MCM Architecture    Architect    Dunwoody LLP
   M&E Designer Contractors    Swift Refurbishment    Main Contractor   
Associate Mechanical    Mechanical Sub-Contractor    John Farley Limited   
Electrical Sub-Contractor    Siemens PLC    Fire Alarm    Eton Associates
Limited    BMS    Eton Fire Limited    Sprinklers    E&I Limited    UPS   
Gleeds*    Costs consultants    Veyron Consulting Limited*    Project Manager

 

35



--------------------------------------------------------------------------------

PART 1B: LIST OF APPROVED RELEVANT WORKS CONTRACTS

 

1. JCT design and build contract revision 2 2009 draft dated 10 September 2009
to be entered into between (1) MF Global UK Limited and (2) Swift Refurbishments
Limited;

 

2. Letter of intent dated 27 July 2010 between (1) MF Global UK Limited and
(2) Swift Refurbishments Limited;

 

3. Employer requirements revised issue 13 September 2010 prepared by Gleeds;

 

4. CIC contract to be entered into between (1) MF Global UK Limited and (2) MCM
Architecture Ltd appointing MCM Architecture Ltd as architectural design, design
lead and space planner;

 

5. CIC contract to be entered into between (1) MF Global UK Limited and
(2) Dunwoody Ltd appointing Dunwoody Ltd as building services designer;

 

36



--------------------------------------------------------------------------------

SCHEDULE 2

ADDITIONAL RIGHTS

 

1. DEFINITIONS

In this Schedule, the following expressions shall have the following meanings:

“Building” has the same meaning as in the Lease;

“Chilled Water Allocation” has the meaning given to it in Paragraph 2 of this
Schedule (as varied from time to time in accordance with this Schedule);

“Chilled Water Systems” means the chilled water systems forming part of the
Landlord’s plant in the Building;

“Landlord” means 5 Churchill Place L.P. and its successors in title;

“Lease” means the lease dated 26 November 2009 made between (1) Canary Wharf
(BP”) T1 Limited and Canary Wharf (BP2) T2 Limited (2) Canary Wharf Management
Limited (3) J.P. Morgan Markets Limited (4) The Bear Stearns Companies LLC and
(5) Canary Wharf Holdings Limited;

“Power Review Date” has the meaning given to it in Paragraph 3.1 of this
Schedule;

“Power Supply” means the electrical power supply to the Building;

“Premises” means part ground floor and floors 1 to 9 (inclusive) and floor 12, 5
Churchill Place, Canary Wharf, London E14 as more particularly described in the
Lease;

“Quarter Day” means the first day of January, the first day of April, the first
day of July and the first day of December in each year of the Underlease;

“Tenant” means J.P. Morgan Markets Limited and its successors in title;

“Underlet Premises” means part ground floor and floors 1 to 4 (inclusive), 5
Churchill Place, Canary Wharf, London E14 as more particularly described in the
Underlease;

“Underlet Premises Total Power Draw” has the meaning given to it in Paragraph 2
of this Schedule (as varied from time to time in accordance with this Schedule);

“Undertenant” means MF Global UK Limited and its successors in title.

“UPS” means the uninterrupted power system forming part of the Landlord’s plant
in the Building; and

“UPS2” means that UPS plant shown coloured yellow on the plan annexed hereto.

 

37



--------------------------------------------------------------------------------

2. RIGHTS

 

  (a) Subject always to the provisions of the Lease and to Paragraph 4(a)
(Survival of rights) of this Schedule, the Landlord grants to the Tenant and the
Tenant grants to the Undertenant a right at any time to:

 

  (i) use a maximum of 1400kW of chilled water capacity from the Chilled Water
Systems for the purpose of cooling the Underlet Premises as measured by the
energy meters installed by the Undertenant for that purpose; (the “Chilled Water
Allocation”) and

 

  (ii) draw a maximum of 846kW of electrical power from the Power Supply for
consumption in the Underlet Premises as measured by the power consumption
meter(s) dedicated to the Underlet Premises or other electrical measurement
devices (including without limitation, sub-meters and/or pulse meters (installed
by the Landlord which for the avoidance of doubt will include the power usage
for the UPS2), (the “Underlet Premises Total Power Draw”)

in each case as may be reviewed and reduced (but not increased) in accordance
with Paragraph 3 (Review of rights) of this Schedule.

 

  (b) The Undertenant covenants with the Landlord and separately with the Tenant
that it shall ensure that:

 

  (i) the peak chilled water capacity used from the Chilled Water Systems shall
not at any time exceed the Chilled Water Allocation;

 

  (ii) the peak electrical power draw from the Power Supply to the Underlet
Premises shall not at any time exceed the Underlet Premises Total Power Draw;
and

 

  (iii) in the event the Undertenant exceeds the Chilled Water Allocation and/or
the Underlet Premises Total Power Draw for a continuous period of 48 hours or
more and the Landlord and/or the Tenant gives notice to the Undertenant of such
occurrence, the Undertenant shall take any such action as is necessary to ensure
that the Chilled Water Allocation and/or the Underlet Premises Total Power Draw
as appropriate are not exceeded as soon as reasonably practicable and if such
excess is not reduced to the Underlet Premises Total Power Draw and/or the
Chilled Water Allocation within 12 hours of such notification, the Landlord may
suspend the Chilled Water Allocation and/or the Underlet Premises Total Power
Draw (as the case may be) until such time as the Undertenant satisfies the
Landlord (acting reasonably) that it is no longer exceeding the Chilled Water
Allocation and/or the Underlet Premises Total Power Draw (as the case may be).

 

  (c) Subject always to the terms of the Lease and to Paragraph 4(b) (Survival
of rights) of this Schedule:

 

38



--------------------------------------------------------------------------------

  (i) the Landlord grants to the Tenant and the Tenant grants to the Undertenant
the exclusive use of UPS2 for the provision of back-up electrical power to the
Underlet Premises and the right to connect in to, install and run and retain
wiring and ducting through the risers running from UPS2 to the Underlet Premises
in accordance with and subject to the Licence for Alterations; and

 

  (ii) the Landlord covenants with the Undertenant to repair and maintain UPS2
and any of the Landlord’s related infrastructure linking the UPS2 to the
Underlet Premises to the minimum standards set out in the service agreement
annexed to the Licence to Underlet at Annexure 13.

 

  (iii) prior to the commencement of each year of the term of the Underlease the
Landlord shall provide and the Landlord and the Undertenant shall agree an
estimate of the projected costs to be incurred by the Landlord in complying with
its covenants in Paragraph 2(c)(ii) (each party acting reasonably (the
“Estimated Expenditure”).

 

  (iv) the Tenant covenants to pay to the Landlord the Estimated.

 

  (d) Expenditure plus any VAT properly payable on such sum in advance by equal
quarterly instalments at the Quarter Days during each year of the term of the
Underlease within 10 working days of written demand the first payment being a
proportionate sum in respect of the period from and including [date of lease] to
the next Quarter Day following the date of the Lease.

 

  (e) As soon as reasonably practicable after the end of each year of the term
of the Underlease the Landlord shall send to the Tenant and the Undertenant a
statement detailing the actual costs incurred by the Landlord in complying with
its covenants in Paragraph 2(c)(ii) of this Schedule for the preceding year of
the term of the Underlease (“Actual Costs”) compared to the Estimated
Expenditure (“Costs Statement”).

 

  (f) If the Costs Statement shows that Actual Costs exceed the Estimated Costs
the shortfall shall be paid by the Tenant (plus any VAT properly payable on such
sum) within 10 working days of written demand.

 

  (g) If the Costs Statement shows that Estimated Costs exceed the Actual Costs
any overpayment shall be credited to the Tenant against the next payment of the
Estimated Expenditure due (or where there are no further Quarter Days due before
the end of the term of the Underlease such overpayment shall be paid to the
Tenant within 10 working days after the issue of the relevant Costs Statement.

 

3. REVIEW OF RIGHTS

 

  (a)

Not earlier than the third anniversary of the date of the Underlease and on one
occasion only (but subject to the provisions of Paragraph 3(e) of this
Schedule), the Landlord the Tenant and the Undertenant may review the Underlet
Premises Total Power Draw. The Landlord may instigate such review by serving
written notice on the Tenant and the Undertenant specifying

 

39



--------------------------------------------------------------------------------

 

the relevant date (being a date falling after the expiry of such three year
period) on which the Landlord intends to effect such review (the “Power Review
Date”). The Landlord the Tenant and the Undertenant shall review and (if
appropriate) reduce the Underlet Premises Total Power Draw in accordance with
the following formula, such that following the Power Review Date the Underlet
Premises Total Power Draw shall be the amount equal to “X” below where:

X = the lower of:

 

  (1) 846kW; and

 

  (2) the sum of Y + 10% of Y.

Where:

X = the reviewed Underlet Premises Total Power Draw; and

Y = the highest amount of electrical power actually drawn in the Underlet
Premises from the Power Supply (measured in kW) at any time in the period from
and including date of the Underlease until and including the Power Review Date
as measured by the power consumption meter(s) dedicated to the Underlet premises
or othere electrical measurement devices (including without limitation sub
meters and/or pulse meters) installed by the Landlord.

 

  (b) Following the Power Review Date, the parties will endorse the following
memorandum on this Deed:

“Memorandum: with effect from [Power Review Date] the parties confirm that,
pursuant to and in accordance with Paragraph 3(a) of the Schedule to this Deed,
the Underlet Premises Total Power Draw shall be [—] kW”.

 

  (c) Not earlier than the third anniversary of the date of the Underlease and
on one occasion only (but subject to the provisions of Paragraph 3(e) of this
Schedule), the Landlord the Tenant and the Undertenant may review the Chilled
Water Allocation. The Landlord may instigate such review by serving written
notice on the Tenant and the Undertenant specifying the relevant date (being a
date falling after the expiry of such 3 year period) on which the Landlord
intends to effect such review (the “Chilled Water Review Date”). The Landlord
the Tenant and the Undertenant shall review and (if appropriate) reduce the
Chilled Water Allocation in accordance with the following formula, such that
following the Chilled Water Review Date the Chilled Water Allocation shall be
the amount equal to “X” below where:

X = the lower of:

(1) 1400kW; and

(2) the sum of Y + 10% of Y.

Where:

 

40



--------------------------------------------------------------------------------

X = the reviewed Chilled Water Allocation; and

Y = the highest amount of chilled water capacity actually drawn from the Chilled
Water System for the purpose of cooling the Underlet Premises as measured by the
energy metres installed by the Undertenant for that purpose measured at any time
in the period from and including date of the Underlease until and including the
Chilled Water Review Date.

 

  (d) Following the Chilled Water Review Date, the parties will endorse the
following memorandum on this Deed:

“Memorandum: with effect from [Chilled water Review Date] the parties confirm
that, pursuant to and in accordance with Paragraph 3(c) of the Schedule to this
Deed, the Underlet Premises Chilled Water Allocation shall be [—] kW”.

 

  (e) On any assignment of the whole or underletting of the whole or part of the
Underlease to an entity which is not a Group Company (as defined in the
Underlease) of MF Global UK Limited (Company number 1600658) the Landlord may on
the date which is the earlier of:

 

  (i) a date not less than three years after the date of completion of such
assignment or underletting, and which date is to be elected by the Landlord on
written notice to the Tenant and the Undertenant; and

 

  (ii) the date of completion of the assignment or underletting provided such
review is acceptable to the Undertenant and the assignee or underlessee in their
absolute discretion;

(“Subsequent Review Date”) instigate a review of the Chilled Water Allocation
and/or the Underlet Premises Total Power Draw in accordance with the provisions
of Paragraph 3(f) of this Schedule by serving written notice on the Tenant and
the Undertenant specifying the Subsequent Review Date provided that the Landlord
shall not be obliged to increase the Chilled Water Allocation and/or the
Underlet Premises Total Power Draw.

 

  (f) On the Subsequent Review Date the Landlord the Tenant and the Undertenant
shall review and (if appropriate) reduce the Underlet Premises Total Power Draw
and/or the Chilled Water Allocation in accordance with the following formulas
(as appropriate):

 

  (i) in respect of a review of the Underlet Premises Total Power Draw, the
reviewed Underlet Premises Total Power Draw shall be the amount “X” where:

X = the lower of (1) Z and (2) the sum of Y +10% of Y

Z = 846kW or such reviewed Underlet Total Power Draw determined pursuant to
Paragraph 3(a) of this Schedule; and

Y =

 

41



--------------------------------------------------------------------------------

if the Subsequent Review Date is the date contemplated in Paragraph 3(e)(i) of
this Schedule the highest amount of electrical power actually drawn down in the
Underlet Premises from the Power Supply (measured in kW) at any time in the
period from the date of the relevant assignment or underletting (as appropriate)
until the Subsequent Review Date, or

if the Subsequent Review Date is the date contemplated in Paragraph 3(e)(ii) of
this Schedule the figure agreed between the Landlord, the Tenant and the
Undertenant and the assignee or underlessee (as appropriate).

 

  (ii) in respect of a review of the Chilled Water Allocation, the reviewed
Chilled Water Allocation shall be an amount equal to X where:

X = the lower of (1) Z and (2) the sum of Y + 10% of Y:

Z = 1400kW or such reviewed Chilled Water Allocation determined pursuant to
Paragraph 3(d) of this Schedule; and

Y =

if the Subsequent Review Date is the date contemplated in Paragraph 3(e)(i) of
this Schedule the highest amount of chilled water capacity from the Chilled
Water System for the purpose of cooling the Underlet Premises and measured by
the energy meters installed by the Undertenant (or its predecessor in title) for
that purpose measured at any time in the period from the date of the relevant
assignment or underletting (as appropriate) until the Subsequent Review Date; or

if the Subsequent Review Date is the date contemplated in Paragraph 3(e)(ii) of
this Schedule the figure agreed between the Landlord, the Tenant and the
Undertenant and the assignee or underlessee (as appropriate).

 

  (g) Following a review in accordance with Paragraph 3(f), the Chilled Water
Allocation and/or the Underlet Premises Total Power Draw shall be the Chilled
Water Allocation and/or the Underlet Premises Total Power Draw as reviewed in
accordance with Paragraph 3(f) and the parties will endorse the following
memorandum on this Deed:

“Memorandum: with effect from [insert date of review conducted in accordance
with Paragraph 3(f)] the parties confirm that, pursuant to and in accordance
with Paragraph 3(f) of the Schedule to this Deed, the Chilled Water Capacity
shall be [—] and the Underlet Premises Total Power Draw shall be [—] kW”.

 

  (h) The Landlord, the Tenant and the Undertenant agree and acknowledge that
they shall each be responsible for their own costs incurred in connection with
any review undertaken pursuant to this Paragraph 3.

 

42



--------------------------------------------------------------------------------

4. SURVIVAL OF RIGHTS

 

  (a) The rights granted in Paragraph 2(a) (Rights) of this Schedule shall apply
until the expiry or earlier determination of the Underlease unless the
Underlease is renewed pursuant to the provisions of sections 24 to 28 of the
Landlord and Tenant Act 1954.

 

  (b) The rights granted and covenants given in Paragraph 2(c) (Rights) of this
Schedule shall apply only whilst MF Global UK Limited (Company Number 1600658)
and/or a Group Company as defined in the Lease of MF Global UK Limited (Company
Number 1600658) is the Undertenant and remains in occupation of the whole of the
Underlet Premises.

 

  (c) The parties agree and acknowledge that on the expiry, or earlier
determination of the Underlease, the provisions of this Schedule shall have no
further effect.

 

5. REGISTRATION OF RIGHTS

The Landlord and the Tenant consent to the registration of the Rights granted in
this schedule against their respective registered titles to the Building and the
Premises at the Land Registry and against the Undertenants title to the
Underlease to be registered at the Land Registry.

 

43



--------------------------------------------------------------------------------

SCHEDULE 3

TENANT WARRANTIES

 

1.    30 October 2006   

(1) WSP Buildings Limited

(2) Bear, Stearns International Limited

2.    7 March 2007   

(1) Hilson Moran Partnership Limited

(2) Bear, Stearns International Limited

3.    30 October 2006   

(1) HOK International Limited

(2) Bear, Stearns International Limited

4.    17 May 2007   

(1) P.C. Harrington Contractors Limited

(2) Bear, Stearns International Limited

5.    9 August 2007   

(1) ZNS - Victor Buyck Joint Venture Limited

(2) Bear, Stearns International Limited

6.    3 October 2007   

(1) Broadcrown Limited

(2) Bear, Stearns International Limited

7.    9 August 2007   

(1) T Clarke Public Limited Company

(2) Bear, Stearns International Limited

8.    3 October 2007   

(1) Gratte Brothers Limited

(2) Bear, Stearns International Limited

9.    3 December 2007   

(1) Sharpfibre Limited

(2) Bear, Stearns International Limited

10.    3 December 2007   

(1) A.S.M. Engineering Limited

(2) Bear, Stearns International Limited

11.    3 October 2007   

(1) Eton Fire Limited

(2) Bear, Stearns International Limited

12.    8 February 2008   

(1) Toshiba Carrier UK Limited

(2) Bear, Stearns International Limited

13.    8 February 2008   

(1) Eton Associates Limited

(2) Bear, Stearns International Limited

14.    16 June 2008   

(1) Kone Plc

(2) Bear, Stearns International Limited

15.    3 October 2007   

(1) Expanded Piling Limited

(2) Bear, Stearns International Limited

16.    20 April 2007   

(1) Scheldebouw B.V.

(2) Bear, Stearns International Limited

 

44



--------------------------------------------------------------------------------

17.    13 October 2008   

(1) Siemens Public Limited Company

(2) Bear, Stearns International Limited

18.    30 October 2006   

(1) P C Harrington Contractors Limited

(2) Bear, Stearns International Limited

19.    18 September 2006   

(1) Bacy Soletanche Limited

(2) Bear, Stearns International Limited

 

45



--------------------------------------------------------------------------------

EXECUTION:

 

EXECUTED as a deed by J.P. MORGAN

MARKETS LIMITED acting by JOHN

CLARE, Director, in the presence of:

 

)

)

)

    Witness’s signature:        

Witness’s name

(in capitals):

        Witness’s address:        

Executed as a deed by MF GLOBAL UK

LIMITED by a director in the presence of

a witness:

 

)

)

)

                  Signature  

 

        Name (block capitals)  

 

          Director   Witness signature  

 

      Witness name  

 

      (block capitals)         Witness address  

 

       

 

       

 

     

SIGNED as a deed by

Director, and

Director/Secretary, duly authorised for and

on behalf of MF GLOBAL HOLDINGS

LTD

 

)

)

)

)

)

   

Director

Director/Secretary

 

46